Case 3:20-cv-01335-GCS Document 4 Filed 12/17/20 Page1of3 Page ID #10

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS
LUCILLE CLARK,
Plaintiff,
No. 20-1335-GCS

VS.

KROGER LTD. PARTNERSHIP,

aan Snel met gpl Smit Saget St! Saat anal

Defendant.
AMENDED COMPLAINT

Comes now the plaintiff, Lucille Clark, by Bruce R. Cook and Cook, Bartholomew,
Shevlin, Cook & Jones, LLP, her attorneys, and for her Amended Complaint against the
defendant, Kroger Ltd. Partnership, respectfully represents unto the Court as follows:

1. On or about June 6, 2020, plaintiff Lucille Clark was a customer at a Kroger
grocery store located at 45 Plaza Drive, Anna, Union County, Illinois.

2. On the aforementioned date, while walking in the parking lot to enter the
store, plaintiff Lucille Clark tripped on the base of a sign post which had previously broken,
causing her to fall to the ground.

3. As a result of this fall, plaintiff Lucille Clark, suffered serious injuries.

4. That at all times mentioned herein, plaintiff Lucille Clark was a citizen of the
State of Illinois.

5. That at all times mentioned herein, defendant Kroger Ltd. Partnership was
a foreign corporation, a citizen of Ohio, organized under the laws of the State of Ohio and
licensed to do business in the State of Illinois, with many locations throughout the State of
Illinois, including St. Clair County, Illinois.

6. That at all times relevant hereto, the defendant had the ownership, control

and obligation to maintain the parking lot located at 45 Plaza Drive, Anna, Union County,
Case 3:20-cv-01335-GCS Document 4 Filed 12/17/20 Page 2of3 Page ID #11

illinois.

7. That the broken sign base, which was left in the parking lot, was not marked
with warnings or barricades at the time Lucille Clark tripped on it.

8. That at the time plaintiff tripped, the sign base was dark in color, as was the
parking lot surface to which it was attached.

9. That the defendant, by and through its agents and employees, was then and

there guilty of the following negligent acts or omissions:

A. Failed to properly maintain its parking lot so it was safe for its customers;

B. Failed to promptly address a hazard which it knew or should have known
existed.

C. Failed to mark or post a barricade around a hazard;

D. Failed to promptly replace or repair a sign in its parking lot, creating a hazard

for its customers.

10. That as a direct and proximate result of the negligence of the defendant, the
plaintiff was caused to suffer injuries hereinafter alleged when while walking on the parking
lot of the defendant's premises in Anna, Illinois, the plaintiff tripped on a sign base causing
the plaintiff to fall causing her injury, more specifically, to wit: that she suffered injuries to
both arms including a comminuted fracture of her right distal radius, and the plaintiff
suffered injuries of a severe and permanent nature and she has been prevented from
attending to her usual and ordinary affairs and she has expended and will be required to
expend great sums while endeavoring to heal and cure her injuries and she has suffered
and will continue to suffer pain and she has experienced disability now and will continue
to experience disability in the future, all to the damage of the plaintiff in a sum in excess

of $50,000.00.
Case 3:20-cv-01335-GCS Document 4 Filed 12/17/20 Page 3o0f3 Page ID #12

WHEREFORE, the plaintiff prays damages against the defendant, Kroger Ltd.
Partnership, in a sum in excess of SEVENTY FIVE THOUSAND DOLLARS ($75,000.00)

plus costs of suit.
ER Ces

BRUCE R. COOK

COOK, BARTHOLOMEW, SHEVLIN,
COOK & JONES, LLP

12 W. Lincoin Street

Belleville, IL 62220

(618) 235-3500

(618) 235-7286 (fax)

Ill. Reg. #6244424

brc@cbsclaw.com
